DETAILED ACTION
Claims 1-4, 6-10, and 12-20 are presented for examination, wherein claims 12-20 are withdrawn. Claims 5 and 11 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet et al (US 2013/0337366) in view of Van Boeyen et al (US 2015/0030957).
Regarding previously amended independent claim 1, Blanchet teaches an electrochemical cells operating under high differential pressures, including e.g. PEM fuel cells, wherein, Blanchet teaches a single fuel cell is capable of generating about 1 volt and further teaches forming a fuel cell system by sequentially stacking individual fuel cell units together to form a fuel cell system in order to obtain the desired amount of electrical power (e.g. ¶¶ 0006, 10-12, 28-29, 39-40, and 58 plus e.g. Figure 1, recognizing that the art teaches an improvement over its prior art with respect to flow fields and gas diffusion layers and uses the general structure of its prior art to describe fuel cells and stacks thereof in general, see e.g. ¶¶ 0009-12), as a result, Blanchet implies a fuel cell stack, reading on “electrochemical cell stack,” said fuel cell stack comprising:
(1)	said sequentially stacked individual fuel cell units (e.g. supra or infra), reading on “a plurality of electrochemical cells stacked along a longitudinal axis,”
wherein each of said PEM fuel cells comprise a membrane assembly (hereinafter “MEA”) comprised of a cathode (e.g. item 7C), anode (e.g. item 7A), and polymer electrolyte membrane (e.g. item 8) therebetween, wherein bipolar plates (e.g. items 2) are provided on both sides of each MEA to supply air and hydrogen to said cathode and anode through flow field channels formed within each of said bipolar plates, wherein said cathode and anode include electrocatalyst material coated onto either a respective gas diffusion layer (e.g. items 5, hereinafter “GDL”), which is each located between its respective bipolar plate and electrode, or said polymer electrolyte membrane (e.g. ¶¶ 0003-04, 06-08, 12, 28, 33, and 35 plus e.g. Figure 1, see further e.g. supra), reading on “one or more of the plurality of electrochemical cells comprise: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer …;” “one or more of the plurality of electrochemical cells comprise … an anode plate and a cathode plate with the membrane electrode assembly interposed therebetween;” and, “one or more of the plurality of electrochemical cells comprise … a cathode flow field positioned between the cathode plate and the cathode catalyst layer,”
wherein said cathode and anode flow field channels may be compose of open porous flow structures (e.g. ¶¶ 0009-11), reading on “the cathode flow field comprises a porous structure;” and,
wherein said porous flow structure of said cathode and/or anode bipolar plate has a surface facing said polymer electrolyte membrane with a surface roughness of less than about 32 μin, less than about 20 μin, or less than about 10 μin (e.g. ¶¶ 0035-36), reading on “one or more portions of one or more surfaces on at least one of the anode plate and the cathode plate have an arithmetic average roughness from about 5 μin to about 35 μin,” e.g. MPEP § 2144.05(I).
In the alternative, Blanchet teaches said porous flow structure of said cathode and/or anode bipolar plate has said surface facing said polymer electrolyte membrane with said surface roughness that is result effective on the contact resistance at the interface between said polymer electrolyte membrane and said porous flow structure (e.g. ¶¶ 0035-36), so it would have been obvious to optimize said surface roughness to within the claimed range, in order to reduce the contact resistance of said interface, e.g. MPEP § 2144.05(II).

In the alternative regarding the claimed limitations “fuel cell stack” and “a plurality of electrochemical cells stacked along a longitudinal axis,” Blanchet teaches a single fuel cell is capable of generating about 1 volt and further teaches forming a fuel cell system by sequentially stacking individual fuel cell units together to form a fuel cell system in order to obtain the desired amount of electrical power (e.g. supra), so it would have been obvious to a person of ordinary skill in the art at the time of the invention to sequentially stack individual fuel cell units together to form such a fuel cell system, severably reading on said limitations.

Regarding the previously amended limitation “a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer, and a subgasket around the polymer membrane” and previously amended limitation “the porous structure having one or more surface regions on a first side of the porous structure, the one or more surface regions being smooth and configured to align with and press against the subgasket of the membrane electrode assembly,”
Blanchet teaches said electrochemical cells operating under high differential pressures, including e.g. PEM fuel cells, wherein said porous flow structure of said cathode and/or anode bipolar plate has at least one flat and smooth surface facing said polymer electrolyte membrane, wherein said porous flow structure has said surface roughness of less than about 32 μin, less than about 20 μin, or less than about 10 μin, as provided supra, reading on the previously amended limitation “the porous structure having one or more surface regions on a first side of the porous structure, the one or more surface regions being smooth … ,” but does not expressly teach the previously amended limitation “membrane electrode assembly comprising … a subgasket around the polymer membrane” or the previously amended limitation “the one or more surface regions … configured to align with and press against the subgasket of the membrane electrode assembly,”
However, Van Boeyen teaches a fuel cell with a cascade sealing configuration of a single flat continuous gasket (e.g. item 300) including components of a first seal (e.g. item 171 or 871), a second seal (e.g. item 181 or 881), and a third seal (e.g. item 191 or 891), concentrically arranged so that the first seal is innermost and the third seal is outermost relative to the fuel cell, wherein the inside parameter of said first seal delineates a portion of a high-pressure zone (e.g. item 170 or 870) configured to contain a first fluid (e.g. item 172 or 872), such as hydrogen, and further covers an upper surface of at least a portion of said high-pressure zone between a bipolar plate (e.g. item 150 or 800) and said high-pressure zone (e.g. ¶¶ 0052-54, 58-60, 66, 69-70, 72-73, 81-82, 92-104,128, 139-143, and 145 plus e.g. Figures 3A-4C, 8, and 11-14),
said high-pressure zone contains a flow structure (e.g. item 805) therein (e.g. ¶¶ 0128-130, 134, and 139 plus e.g. Figure 14),
said gasket is around a proton exchange membrane such that said gasket is compressed against said bipolar plate and said proton exchange membrane (e.g. ¶¶ 0104 plus e.g. Figures 8 and 11-13), 
wherein said gasket is compressed between components to provide adequate frictional force to prevent unintended sliding of adjacent components (e.g. ¶¶ 0134-135).
As a result, it would have been obvious to incorporate the gasket of Van Boeyen on the MEA of Blanchet so that it is around at least a portion of the polymer electrolyte membrane of Blanchet and said gasket compresses against at least a portion of the polymer electrolyte membrane of Blanchet, since Van Boeyen teaches its gasket contacts at least a portion of its polymer electrolyte membrane and further teaches its gasket under compression prevents unintended sliding of adjacent components.
Further, it would have been obvious to use the gasket of Van Boeyen so that its first seal delineates a pressure zone within the fuel cell of Blanchet, such that said gasket surrounds and compresses against at least a portion of cathode porous flow structures, since Van Boeyen teaches its gasket under compression prevents unintended sliding of adjacent components.
Blanchet as modified reading on the previously amended limitation “membrane electrode assembly comprising … a subgasket around the polymer membrane” and the previously amended limitation “the one or more surface regions … configured to align with and press against the subgasket of the membrane electrode assembly.”
Regarding claim 3, Blanchet as modified teaches the fuel cell stack of claim 1, wherein Blanchet teaches said porous flow structure of said cathode and/or anode bipolar plate has said surface facing said polymer electrolyte membrane with said surface roughness of less than about 32 μin, less than about 20 μin, or less than about 10 μin (e.g. supra), reading on “one or more portions of one or more surfaces on at least one of the anode plate and the cathode plate have an arithmetic average roughness from about 13 μin to about 28 μin,” e.g. MPEP § 2144.05(I), wherein said porous flow structure is compacted by for example, stamping or calendering (e.g. ¶¶ 0010-12 and 45), reading on “the roughness is stamped, etched, abraded or rolled onto the anode plate or the cathode plate.”
In the alternative regarding “one or more portions of one or more surfaces on at least one of the anode plate and the cathode plate have an arithmetic average roughness from about 13 μin to about 28 μin,” Blanchet teaches said porous flow structure of said cathode and/or anode bipolar plate has said surface facing said polymer electrolyte membrane with said surface roughness that is result effective on the contact resistance at the interface between said polymer electrolyte membrane and said porous flow structure (e.g. ¶¶ 0035-36), so it would have been obvious to optimize said surface roughness to within the claimed range, in order to reduce the contact resistance of said interface, e.g. MPEP § 2144.05(II).
In the alternative regarding the process limitation “the roughness is stamped, etched, abraded or rolled onto the anode plate or the cathode plate” in the claimed product, the claimed method limitation does not patentably distinguish the instantly claimed product, e.g. MPEP § 2113.
Regarding claim 4, Blanchet as modified teaches the fuel cell stack of claim 1, wherein Blanchet teaches said porous flow structure of said cathode and/or anode bipolar plate has at least one flat and smooth surface facing said polymer electrolyte membrane (e.g. ¶0036), wherein said porous flow structure has said surface roughness of less than about 32 μin, less than about 20 μin, or less than about 10 μin (e.g. supra), such that the entire surface of said porous flow structure may have said flat and smooth surface, reading on “all surfaces of at least one of the anode plate and the cathode plate have an arithmetic average roughness from about 13 μin to about 28 μin,” e.g. MPEP § 2144.05(I).
In the alternative regarding “all surfaces on at least one of the anode plate and the cathode plate have an arithmetic average roughness from about 13 μin to about 28 μin,” Blanchet teaches said porous flow structure of said cathode and/or anode bipolar plate, said porous flow structure of said cathode and/or anode bipolar plate has at least one flat and smooth surface facing said polymer electrolyte membrane, such that the entire surface of said porous flow structure may have said flat and smooth surface, wherein said porous flow structure has said surface roughness that is result effective on the contact resistance at the interface between said polymer electrolyte membrane and said porous flow structure (e.g. supra), so it would have been obvious to optimize said surface roughness to within the claimed range, in order to reduce the contact resistance of said interface,” e.g. MPEP § 2144.05(II).
Regarding previously amended claim 6, Blanchet as modified teaches the fuel cell stack of claim 1, wherein Blanchet teaches said porous flow structure of said cathode and/or anode bipolar plate has said surface facing said polymer electrolyte membrane with said surface roughness of less than about 32 μin, less than about 20 μin, or less than about 10 μin (e.g. supra), reading on “… first side of the porous structure is smooth such that an arithmetic average roughness of the first side is less than about 100 μin, and the first side faces the membrane electrode assembly,” e.g. MPEP § 2144.05(I).
Blanchet as modified does not expressly teach the previously amended limitation wherein “the entire first side of the porous structure” has the claimed roughness range. However, it would have been obvious to a person of ordinary skill in the art to form the porous structure with a uniform surface roughness across the entire surface facing said polymer electrolyte membrane in order to reduce the manufacturing complexity of said porous structure, reading on said previously amended limitation. See also e.g. MPEP § 2144.04(IV)(B).

Regarding previously amended independent claim 7 and claims 9-10, Blanchet and Van Boeyen are applied for similar reasons as provided supra for said PEM fuel cell.

Claims 2 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet et al (US 2013/0337366) in view of Van Boeyen et al (US 2015/0030957), as provided supra, in view of Inoue et al (US 2002/0068211).
Regarding claims 2 and 8, Blanchet as modified teaches the fuel cell stack of claim 1 and the fuel cell of claim 7, wherein said bipolar plates for each of said cathode and anode include flow field channels therein, wherein said field channels may be compose of open porous flow structures, wherein said cathode and anode include electrocatalyst material coated onto either said respective gas diffusion layer, which is each located between its respective bipolar plate and electrode, or said polymer electrolyte membrane, as provided supra, reading on “the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer,” as claimed, but does not expressly teach the limitation “at least one of the anode plate or the cathode plate is formed of an uncoated 316 stainless steel alloy.
However, Inoue teaches a polymer electrode membrane fuel cell (e.g. ¶0002), wherein said fuel cell includes liquid thermosetting sealing agent applied to individually seal passages of a fuel gas, a supply gas, and coolant from one another, wherein said liquid thermosetting sealing agent that forms a uniform seal at a relatively low temperature and imparts a durable seal during operating conditions of a fuel cell over prolonged periods of time, wherein the sealing agent successfully seals with an uncoated 316 stainless steel fuel cell plate (e.g. ¶¶ 0002, 14, 31, 36, 155, and 159, implied to be uncoated since later examples include coated 316 SUS plates).
As a result, it would have been obvious to use the uncoated 316 SUS composition of Inoue as the composition of the cathode and/or anode bipolar plates of Blanchet as modified, since Inoue teaches said uncoated 316 SUS composition is suitable for use with said liquid thermosetting sealing agent.
Response to Arguments
Applicant’s arguments filed July 15, 2022 have been fully considered but they are not persuasive.
First, the applicants allege the following.
a.	The cited art fails to disclose or suggest all elements of claim 1. 
Independent claim 1, recites, among other things, “a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, and a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer, and a subgasket around the polymer membrane; an anode plate and a cathode plate with the membrane electrode assembly interposed therebetween; and a cathode flow field positioned between the cathode plate and the cathode catalyst layer.” (Emphases added). Relevant to this claim language, the present specification discloses a cathode flow field 28 positioned between the cathode plate 20 and the cathode catalyst layer 12. The cited references, whether considered alone or in combination, fail to disclose or suggest at least these elements of independent claim 1.

i.	Blanchet fails to disclose or suggest all elements of claim limitations. 
First, Blanchet describes “a cathode, an electrolyte membrane, and an anode. Each cathode/membrane/anode assembly constitutes a ‘membrane electrode assembly’, or ‘MEA’... the bipolar plates (also known as flow field plates), physically separate individual cells in a stack while electrically connecting them.” Blanchet at ¶ [0006]. Blanchet further describes “bipolar plates 2 flank the ‘membrane electrode assembly’ (MEA), which comprises an anode 7A, a cathode 7C, and an electrolyte membrane 8.” Id. at ¶ [0007]. While the disclosure arguably meets the claimed anode and cathode catalyst layers and bipolar plates known as flow field plates, Blanchet fails to disclose a cathode flow field positioned between the cathode plate and the cathode catalyst layer. Rather, Blanchet describes “the flow field plates of the present disclosure may provide more uniform electrical contact between the low pressure flow field and electrode, and thereby improve the efficiency of the electrochemical cell.” Id. at ¶ [0060]. In contrast to the present claims, the flow field plates of Blanchet are placed between the flow field and the electrode. Nowhere does Blanchet disclose “a cathode flow field positioned between the cathode plate and the cathode catalyst layer” as recited in claim 1.

(Remarks, at 2:4-3:2, emphasis in the original.)
In response, examiner respectfully notes that as provided in the prior and instant Office actions, the claimed limitation “a cathode flow field positioned between the cathode plate and the cathode catalyst layer” is taught in the art. For ease of reference, the relevant portion is reproduced below.
Regarding previously amended independent claim 1, Blanchet teaches an electrochemical cells operating under high differential pressures, including e.g. PEM fuel cells, wherein, Blanchet teaches a single fuel cell is capable of generating about 1 volt and further teaches forming a fuel cell system by sequentially stacking individual fuel cell units together to form a fuel cell system in order to obtain the desired amount of electrical power (e.g. ¶¶ 0006, 10-12, 28-29, 39-40, and 58 plus e.g. Figure 1, recognizing that the art teaches an improvement over its prior art with respect to flow fields and gas diffusion layers and uses the general structure of its prior art to describe fuel cells and stacks thereof in general, see e.g. ¶¶ 0009-12), as a result, Blanchet implies a fuel cell stack, reading on “electrochemical cell stack,” said fuel cell stack comprising:
…
wherein each of said PEM fuel cells comprise a membrane assembly (hereinafter “MEA”) comprised of a cathode (e.g. item 7C), anode (e.g. item 7A), and polymer electrolyte membrane (e.g. item 8) therebetween, wherein bipolar plates (e.g. items 2) are provided on both sides of each MEA to supply air and hydrogen to said cathode and anode through flow field channels formed within each of said bipolar plates, wherein said cathode and anode include electrocatalyst material coated onto either a respective gas diffusion layer (e.g. items 5, hereinafter “GDL”), which is each located between its respective bipolar plate and electrode, or said polymer electrolyte membrane (e.g. ¶¶ 0003-04, 06-08, 12, 28, 33, and 35 plus e.g. Figure 1, see further e.g. supra), reading on “one or more of the plurality of electrochemical cells comprise: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer …;” “one or more of the plurality of electrochemical cells comprise … an anode plate and a cathode plate with the membrane electrode assembly interposed therebetween;” and, “one or more of the plurality of electrochemical cells comprise … a cathode flow field positioned between the cathode plate and the cathode catalyst layer,”

wherein said cathode and anode flow field channels may be compose of open porous flow structures (e.g. ¶¶ 0009-11), reading on “the cathode flow field comprises a porous structure;” and,

(e.g. April 15, 2022 non-final Office action, at e.g. §8.1, emphasis in the original removed, underlining added.)
Here, said flow field channels of said cathode bipolar plate read on the claimed “cathode flow field” such that said flow field is between the bulk of said cathode bipolar plate and said electrocatalyst material, reading on said limitation, as claimed.
Second, the applicants allege the following.
ii.	Van Boeyen fails to remedy the deficiencies of Blanchet. 
Van Boeyen fails to remedy the deficiencies of Blanchet. Van Boeyen describes that “[e]lectrochemical cell 100 can comprise an anode 110, a cathode 120, and a proton exchange membrane (PEM) 130 disposed in between anode 110 and cathode 120.” Van Boeyen at ¶ [0049]. Van Boeyen further discloses that “[e]lectrochemical cell 100 can further comprise two bipolar plates 150, 160. Bipolar plates 150, 160 can act as support plates, conductors, provide passages to the respective electrode surfaces for the fuel, and provide passages for the removal of the compressed fuel.” Id. at [0050]. Notably, however, Van Boeyen fails to disclose “a cathode flow field positioned between the cathode plate and the cathode catalyst layer,” as recited in claim 1. Therefore, Van Boeyen cannot overcome the deficiency of Blanchet.

(Remarks, at 4:1, emphasis in the original.)
In response, examiner respectfully notes that as provided in the prior and instant Office actions, the claimed limitation is taught by Blanchet, as addressed above.
Third, the applicants allege the following.
b.	One of ordinary skill in the art would not have combined the cited art.
In addition, Applicant submits that Van Boeyen’s disclosure teaches away from the combination of Van Boeyen and Blanchet as proposed by the Office. As acknowledged by the Office, Van Boeyen discloses that

a gasket is around a proton exchange membrane such that said gasket is compressed against said bipolar plate and said proton exchange membrane (e.g. ¶¶ 0104 plus e.g. Figures 8 and 11-13), wherein said gasket is compressed between components to provide adequate frictional force to prevent unintended sliding of adjacent components (e.g. ¶¶ 0134-135).

Office Action, 7. Van Boeyen further discloses that “gasket 300 can be compressed against sealing surface 350 of bipolar plate 160.” Van Boeyen, at ¶ [0104]. As shown in Figs. 8, 12A-12D, and 13, protrusions 360 on the surface of the bipolar plate so that, apparently, gasket 300 is “constrained by the wall of bipolar plate 160 and the protrusions on sealing surface 350.” Id. (Emphases added). As shown in Fig. 11, Van Boeyen describes that membrane 370 is bonded to gasket 300. Thus, the protrusions are critical to provide the adequate frictional force desired by Van Boeyen. Van Boeyen, at ¶¶ [0134-0135]. In contrast, Blanchet requires that its flow field plates and gas diffusion layers be “three-dimensional porous substrates” and that the porous metallic flow structures have at least one flat and smooth surface with a high degree of flatness and low surface roughness. Blanchet, at ¶¶ [0029], [0036] (emphases added). 

When comparing these two disclosures, it is clear that Van Boeyen does not characterize a smooth surface on the bipolar plate 160, nor is there a description with respect to its smoothness. In fact, in view of the embodiments that include protrusions 360, it is preferable that the surface of the bipolar plate is not smooth even when membrane 370 is used. This is in direct contrast to Blanchet, which requires porous metallic flow structures having “at least one flat and smooth surface with a high degree of flatness and low surface roughness.” Blanchet, at ¶ [0036]. 

As a result, a person of ordinary skill would not have modified Blanchet to use gasket from Van Boeyen because Van Boeyen requires that the gasket 300 be mounted on a surface of the bipolar plate 160 having protrusions, while Blanchet requires at least one smooth surface. Based on these divergent teachings, one of ordinary skill in the art would not have been led to modify the references in the manner suggested by the Office.

(Remarks, at 4:2-5:3, emphasis in the original.)
In response, examiner respectfully notes that disclosure of Van Boeyen is not so limited such that said protrusions 360 are required, as alleged.
[0014] One aspect of the present disclosure is directed to an electrochemical cell comprising: a pair of bipolar plates, wherein a sealing surface is formed in one of the pair of bipolar plates, a membrane electrode assembly located between the pair of bipolar plates, wherein the membrane electrode assembly comprises an anode, a cathode, and a proton exchange membrane disposed therebetween; a first seal defining a high pressure zone, wherein the first seal is located between the bipolar plates and configured to contain a first fluid within the high pressure zone; a second seal defining an intermediate pressure zone, wherein the second seal is located between the bipolar plates and configured to contain a second fluid within the intermediate pressure zone; wherein the first seal is formed by a gasket that is configured to plastically deform to create a seal about one of the cathode compartment or the anode compartment. In certain embodiments, the sealing surface comprises one or more protrusions.
…
[0104]	During assembly of electrochemical cell 100, gasket 300 can be compressed against sealing surface 350 of bipolar plate 160 and PEM 130 to form first seal 171, second seal 181, or third seal 191. Gasket 300 can be configured such that, under compression by sealing surface 350, gasket 300 primarily undergoes plastic deformation. In particular, gasket 300 can be made from a “hard” material with a creep modulus and compressive yield strength greater than the required sealing pressure, but lower than the compressive yield strength of sealing surface 350. For example, gasket 300 can be made from a material having a creep modulus and/or compressive yield strength in a range sufficient to withstand pressure greater than 12,000 psi. Gasket 300 can have a yield strength higher than PEM 130, so that a seal is formed by compression of the soft PEM material against the surface of the hard gasket material. Alternately, gasket 300 can be made of a material having a compressive yield strength less than the required sealing pressure. A compressive pressure greater than the required sealing pressure is still able to be applied to gasket 300 due to the gasket being constrained by the wall of bipolar plate 160 and the protrusions on sealing surface 350. 
…
[0107]	Sealing surface 350 can include one or more features configured to apply sufficient pressure to plastically deform gasket 300 and create a seal. For example, sealing surface 350 can be a surface having one or more protrusions 360. In certain embodiments, compressive forces are applied to create sufficient stresses that cause the gasket to plastically deform and create a sealing surface. The protrusions 360 can function as stress concentrators and when pressed into the seal, and can create localized stress in the material higher than a target sealing pressure. Although three protrusions 360 are depicted, it will be understood that a greater or lesser number of protrusions may be provided.

(Van Boeyen, at ¶¶ 0014, 104, and 107, emphasis added.)
Fourth, the applicants allege the following.
For at least the reasons discussed above, no prima facie case of obviousness can be established with regard to independent claim 1. Independent claim 1 is therefore allowable over the cited references. Dependent claims 2-4, 6, and 8-10 are allowable at least by virtue of their dependence from independent claim 1. These claims also recite additional features that distinguish them over the cited references. 

(Remarks, at 5:4.)
In response, examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Domit et al (US 2014/0238845); and,
Blanchet et al (US 2011/0223514).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723